DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 20191971862.1 filed in State Intellectual Property Office of the P.R.C. (SIPO) on October 14, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on October 26, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to because of the following reasons:
Each of FIG. 1 and FIG. 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Support can be found at least in [0013] and [0014] of the original specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 1, 4, 7, 8 and 10 are objected to because of the following informalities:
In claim 1, line 5, “to a corresponding signal line” should read --to a corresponding signal line of the signal lines-- for clarity.
In claim 4, line 3, “from a signal line” should read --from a signal line of the signal lines-- for clarity.
In claim 7, line 3, “from a signal line” should read --from a signal line of the signal lines-- for clarity.
In claim 8, lines 9-10, “a distance of the side or the center point of the dummy color resist unit to the signal line” should read --a distance from the side or the center point of the dummy color resist unit to the one of the signal lines-- (emphasis added).
In claim 10, line 3, “from a signal line” should read --from a signal line of the signal lines-- for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kim et al. US 2015/0187821.
Regarding claim 5, Kim teaches an array substrate (e.g., Figs. 1-4B, [24]), comprising: 
a substrate (e.g., 100, Fig. 3A, [25]) comprising a display area (e.g., display region, Figs. 3A-4B, [25]); 
a plurality of thin-film transistors (e.g., TFTs, Fig. 3A, [25]) disposed on the display area of the substrate, wherein each of the thin-film transistors comprises a gate electrode layer (e.g., 105, Fig. 2, Fig. 3A, [29]); 
a plurality of signal lines (e.g., a plurality of gate lines (GLs), a plurality of data lines (DLs), Figs. 1-4B, [25]) disposed on the display area of the substrate and electrically connected to the gate electrode layers of the thin-film transistors (e.g., Fig. 2, [30]); 
a plurality of color resist units (e.g., 140, Figs. 1-4B, [25]) disposed on the thin-film transistors in the display area (e.g., COT, [25]); and 
a dummy color resist unit (e.g., 140a, Figs. 1-4B, [35]) disposed on a periphery of the display area of the substrate, wherein a side or a center point of the dummy color resist unit is designed to be at a predetermined distance from one of the signal lines (e.g., one of GLs and/or DLs, Figs. 1-4B).  
Regarding claim 6, Kim teaches the array substrate according to claim 5, wherein the dummy color resist unit is formed at a corner or a side of the display area of the substrate (e.g., Figs. 1-4B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2015/0187821.
Regarding claim 1, Kim teaches a method of fabricating an array substrate (e.g., Figs. 1-5E, [24]), comprising: 
providing a substrate (e.g., 100, Fig. 5A, [25]) comprising a display area (e.g., display region, Fig. 5A, [47]); 
forming a plurality of thin-film transistors (e.g., TFTs, Figs. 5A-5B, [25]) and a plurality of signal lines (e.g., a plurality of gate lines (GLs), a plurality of data lines (DLs), Figs. 5A-5B, Figs. 1-2, [25]) on the display area of the substrate, wherein each of the thin-film transistors comprises a gate electrode layer (e.g., 105, Figs. 5A-5B, [29]) electrically connected to a corresponding signal line (e.g., Fig. 2, [30]); and
 forming a plurality of color resist units (e.g., 140, Fig. 5C, [51]) on the thin-film transistors in the display area (e.g., COT, [25]) and forming a dummy color resist unit (e.g., 140a, Fig. 5C, [35]) on a periphery of the display area of the substrate, wherein a side or a center point of the dummy color resist unit is designed to be at a predetermined distance from one of the signal lines (e.g., one of GLs and/or DLs, Fig. 5C, Figs. 1-2).  
Kim does not explicitly teach forming the plurality of color resist units while forming the dummy color resist unit.
Kim, however, recognizes that red, green and blue color filters 140 (considered as color resist units as claimed) are formed on 130a and dummy color filters 140a (considered as a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim to include forming the plurality of color resist units while forming the dummy color resist unit for the purpose of reducing the manufacturing time and costs for example.
Regarding claim 2, Kim teaches the method of fabricating the array substrate according to claim 1, wherein the dummy color resist unit is formed at a corner or a side of the display area of the substrate (e.g., Figs. 1-4B).  
Regarding claim 3, Kim teaches the method of fabricating the array substrate according to claim 1, wherein the dummy color resist unit is shaped as a triangle, a quadrangle, a hexagon, an octagon, a circle, an L-shape, a T-shape, a cross shape, or a combination thereof (e.g., Figs. 1-4B).  
Allowable Subject Matter
Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the claim objection stated above.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the claim objection stated above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        November 15, 2021